 



Exhibit 10.03
SILICON IMAGE, INC.
1999 EQUITY INCENTIVE PLAN
Adopted July 20, 1999
As Amended March 29, 2001
As Amended and Restated May 20, 2003
As Amended and Restated April 5, 2005
          1. PURPOSE. The purpose of this Plan is to provide incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of the Company, its Parent and
Subsidiaries, by offering them an opportunity to participate in the Company’s
future performance through awards of Options, Restricted Stock and Stock
Bonuses. Capitalized terms not defined in the text are defined in Section 23.
          2. SHARES SUBJECT TO THE PLAN.
               2.1 Number of Shares Available. Subject to Sections 2.2 and 18,
the total number of Shares reserved and available for grant and issuance
pursuant to this Plan will be 2,000,000 Shares plus Shares that are subject to:
(a) issuance upon exercise of an Option but cease to be subject to such Option
for any reason other than exercise of such Option; (b) an Award granted
hereunder but are forfeited or are repurchased by the Company at the original
issue price; and (c) an Award that otherwise terminates without Shares being
issued. In addition, any authorized shares not issued or subject to outstanding
grants under the Silicon Image, Inc. 1995 Equity Incentive Plan (the “Prior
Plan”) on the Effective Date (as defined below) and any shares issued under the
Prior Plan that are forfeited or repurchased by the Company or that are issuable
upon exercise of options granted pursuant to the Prior Plan that expire or
become unexercisable for any reason without having been exercised in full, will
no longer be available for grant and issuance under the Prior Plan, but will be
available for grant and issuance under this Plan. In addition, on the first
business day of each calendar year of the Company during the term of the Plan,
the aggregate number of Shares reserved and available for grant and issuance
pursuant to this Plan will be increased automatically by a number of Shares
equal to 5% of the total outstanding shares of the Company, provided, that the
Board or the Committee may in its sole discretion reduce the amount of the
increase in any particular year; and, provided further, that no more than
20,000,000 shares shall qualify as ISOs (as defined in Section 5 below). At all
times the Company shall reserve and keep available a sufficient number of Shares
as shall be required to satisfy the requirements of all outstanding Options
granted under this Plan and all other outstanding but unvested Awards granted
under this Plan.

 



--------------------------------------------------------------------------------



 



               2.2 Adjustment of Shares. In the event that the number of
outstanding shares is changed by a stock dividend, recapitalization, stock
split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company without consideration,
then (a) the number of Shares reserved for issuance under this Plan, (b) the
Share amounts set forth in Section 3 below, (c) the number of Shares subject to
each Annual Grant described in Section 9 below, (d) the Exercise Prices of and
number of Shares subject to outstanding Options, and (e) the number of Shares
subject to other outstanding Awards will be proportionately adjusted, subject to
any required action by the Board or the stockholders of the Company and
compliance with applicable securities laws; provided, however, that fractions of
a Share will not be issued but will either be replaced by a cash payment equal
to the Fair Market Value of such fraction of a Share or will be rounded up to
the nearest whole Share, as determined by the Committee.
          3. ELIGIBILITY. ISOs (as defined in Section 5 below) may be granted
only to employees (including officers and directors who are also employees) of
the Company or of a Parent or Subsidiary of the Company. All other Awards may be
granted to employees, officers, directors, consultants, independent contractors
and advisors of the Company or any Parent or Subsidiary of the Company; provided
such consultants, contractors and advisors render bona fide services not in
connection with the offer and sale of securities in a capital-raising
transaction. No person will be eligible to receive more than 1,000,000 Shares in
any calendar year under this Plan pursuant to the grant of Awards hereunder,
other than new employees of the Company or of a Parent or Subsidiary of the
Company (including new employees who are also officers and directors of the
Company or any Parent or Subsidiary of the Company), who are eligible to receive
up to a maximum of 1,500,000 Shares in the calendar year in which they commence
their employment. A person may be granted more than one Award under this Plan.
          4. ADMINISTRATION.
               4.1 Committee Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Except for automatic grants
to Eligible Directors pursuant to Section 9 hereof, and subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan. Except
for automatic grants to Eligible Directors pursuant to Section 9 hereof, the
Committee will have the authority to:

  (a)   construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;     (b)   prescribe, amend
and rescind rules and regulations relating to this Plan or any Award;     (c)  
select persons to receive Awards;     (d)   determine the form and terms of
Awards;

 



--------------------------------------------------------------------------------



 



  (e)   determine the number of Shares or other consideration subject to Awards;
    (f)   determine whether Awards will be granted singly, in combination with,
in tandem with, in replacement of, or as alternatives to, other Awards under
this Plan or any other incentive or compensation plan of the Company or any
Parent or Subsidiary of the Company;     (g)   grant waivers of Plan or Award
conditions;     (h)   determine the vesting, exercisability and payment of
Awards;     (i)   correct any defect, supply any omission or reconcile any
inconsistency in this Plan, any Award or any Award Agreement;     (j)  
determine whether an Award has been earned; and     (k)   make all other
determinations necessary or advisable for the administration of this Plan.

               4.2 Committee Discretion. Except for automatic grants to Eligible
Directors pursuant to Section 9 hereof, any determination made by the Committee
with respect to any Award will be made in its sole discretion at the time of
grant of the Award or, unless in contravention of any express term of this Plan
or Award, at any later time, and such determination will be final and binding on
the Company and on all persons having an interest in any Award under this Plan.
The Committee may delegate to one or more officers of the Company the authority
to grant an Award under this Plan to Participants who are not Insiders of the
Company.
          5. OPTIONS. The Committee may grant Options to eligible persons and
will determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISO”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:
               5.1 Form of Option Grant. Each Option granted under this Plan
will be evidenced by an Award Agreement which will expressly identify the Option
as an ISO or an NQSO (“Stock Option Agreement”), and, except as otherwise
required by the terms of Section 9 hereof, will be in such form and contain such
provisions (which need not be the same for each Participant) as the Committee
may from time to time approve, and which will comply with and be subject to the
terms and conditions of this Plan.
               5.2 Date of Grant. The date of grant of an Option will be the
date on which the Committee makes the determination to grant such Option, unless
otherwise specified by the Committee. The Stock Option Agreement and a copy of
this

 



--------------------------------------------------------------------------------



 



Plan will be delivered to the Participant within a reasonable time after the
granting of the Option.
               5.3 Exercise Period. Except for automatic grants to Eligible
Directors pursuant to Section 9 hereof, Options may be exercisable within the
times or upon the events determined by the Committee as set forth in the Stock
Option Agreement governing such Option; provided, however, that no Option will
be exercisable after the expiration of ten (10) years from the date the Option
is granted; and provided further that no ISO granted to a person who directly or
by attribution owns more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or of any Parent or Subsidiary of
the Company (“Ten Percent Stockholder”) will be exercisable after the expiration
of five (5) years from the date the ISO is granted. The Committee also may
provide for Options to become exercisable at one time or from time to time,
periodically or otherwise, in such number of Shares or percentage of Shares as
the Committee determines.
               5.4 Exercise Price. The Exercise Price of an Option will be
determined by the Committee when the Option is granted and may be not less than
85% of the Fair Market Value of the Shares on the date of grant; provided that:
(i) the Exercise Price of an ISO will be not less than 100% of the Fair Market
Value of the Shares on the date of grant; and (ii) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than 110% of the Fair
Market Value of the Shares on the date of grant. Payment for the Shares
purchased may be made in accordance with Section 8 of this Plan.
               5.5 Method of Exercise. Options may be exercised only by delivery
to the Company of a written stock option exercise agreement (the “Exercise
Agreement”) in a form approved by the Committee (which need not be the same for
each Participant), stating the number of Shares being purchased, the
restrictions imposed on the Shares purchased under such Exercise Agreement, if
any, and such representations and agreements regarding Participant’s investment
intent and access to information and other matters, if any, as may be required
or desirable by the Company to comply with applicable securities laws, together
with payment in full of the Exercise Price for the number of Shares being
purchased.
               5.6 Termination. Notwithstanding the exercise periods set forth
in the Stock Option Agreement, exercise of an Option will always be subject to
the following:

  (a)   If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options would have been exercisable upon the Termination
Date no later than three (3) months after the Termination Date (or such shorter
or longer time period not exceeding five (5) years as may be determined by the
Committee, with any exercise beyond three (3) months after the

 



--------------------------------------------------------------------------------



 



      Termination Date deemed to be an NQSO), but in any event, no later than
the expiration date of the Options.

  (b)   If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than for Cause or because of Participant’s Disability), then Participant’s
Options may be exercised only to the extent that such Options would have been
exercisable by Participant on the Termination Date and must be exercised by
Participant (or Participant’s legal representative or authorized assignee) no
later than twelve (12) months after the Termination Date (or such shorter or
longer time period not exceeding five (5) years as may be determined by the
Committee, with any such exercise beyond (a) three (3) months after the
Termination Date when the Termination is for any reason other than the
Participant’s death or Disability, or (b) twelve (12) months after the
Termination Date when the Termination is for Participant’s death or Disability,
deemed to be an NQSO), but in any event no later than the expiration date of the
Options.

               5.7 Limitations on Exercise. The Committee may specify a
reasonable minimum number of Shares that may be purchased on any exercise of an
Option, provided that such minimum number will not prevent Participant from
exercising the Option for the full number of Shares for which it is then
exercisable.
               5.8 Limitations on ISO. The aggregate Fair Market Value
(determined as of the date of grant) of Shares with respect to which ISO are
exercisable for the first time by a Participant during any calendar year (under
this Plan or under any other incentive stock option plan of the Company, Parent
or Subsidiary of the Company) will not exceed $100,000. If the Fair Market Value
of Shares on the date of grant with respect to which ISO are exercisable for the
first time by a Participant during any calendar year exceeds $100,000, then the
Options for the first $100,000 worth of Shares to become exercisable in such
calendar year will be ISO and the Options for the amount in excess of $100,000
that become exercisable in that calendar year will be NQSOs. In the event that
the Code or the regulations promulgated thereunder are amended after the
Effective Date of this Plan to provide for a different limit on the Fair Market
Value of Shares permitted to be subject to ISO, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.
               5.9 Modification, Extension or Renewal. The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted. Any outstanding ISO that is modified, extended,
renewed or otherwise altered will be treated in accordance with Section 424(h)
of the Code. The Committee may reduce the Exercise Price of outstanding Options
without the consent of Participants

 



--------------------------------------------------------------------------------



 



affected by a written notice to them; provided, however, that the Exercise Price
may not be reduced below the minimum Exercise Price that would be permitted
under Section 5.4 of this Plan for Options granted on the date the action is
taken to reduce the Exercise Price.
               5.10 No Disqualification. Notwithstanding any other provision in
this Plan, no term of this Plan relating to ISO will be interpreted, amended or
altered, nor will any discretion or authority granted under this Plan be
exercised, so as to disqualify this Plan under Section 422 of the Code or,
without the consent of the Participant affected, to disqualify any ISO under
Section 422 of the Code.
          6. RESTRICTED STOCK. A Restricted Stock Award is an offer by the
Company to sell to an eligible person Shares that are subject to restrictions.
The Committee will determine to whom an offer will be made, the number of Shares
the person may purchase, the price to be paid (the “Purchase Price”), the
restrictions to which the Shares will be subject, and all other terms and
conditions of the Restricted Stock Award, subject to the following:
               6.1 Form of Restricted Stock Award. All purchases under a
Restricted Stock Award made pursuant to this Plan will be evidenced by an Award
Agreement (“Restricted Stock Purchase Agreement”) that will be in such form
(which need not be the same for each Participant) as the Committee will from
time to time approve, and will comply with and be subject to the terms and
conditions of this Plan. The offer of Restricted Stock will be accepted by the
Participant’s execution and delivery of the Restricted Stock Purchase Agreement
and full payment for the Shares to the Company within thirty (30) days from the
date the Restricted Stock Purchase Agreement is delivered to the person. If such
person does not execute and deliver the Restricted Stock Purchase Agreement
along with full payment for the Shares to the Company within thirty (30) days,
then the offer will terminate, unless otherwise determined by the Committee.
               6.2 Purchase Price. The Purchase Price of Shares sold pursuant to
a Restricted Stock Award will be determined by the Committee on the date the
Restricted Stock Award is granted, except in the case of a sale to a Ten Percent
Stockholder, in which case the Purchase Price will be 100% of the Fair Market
Value. Payment of the Purchase Price may be made in accordance with Section 8 of
this Plan.
               6.3 Terms of Restricted Stock Awards. Restricted Stock Awards
shall be subject to such restrictions as the Committee may impose. These
restrictions may be based upon completion of a specified number of years of
service with the Company or upon completion of the performance goals as set out
in advance in the Participant’s individual Restricted Stock Purchase Agreement.
Restricted Stock Awards may vary from Participant to Participant and between
groups of Participants. Prior to the grant of a Restricted Stock Award, the
Committee shall: (a) determine the nature, length and starting date of any
Performance Period for the Restricted Stock Award; (b) select from among the
Performance Factors to be used to measure performance goals, if any;

 



--------------------------------------------------------------------------------



 



and (c) determine the number of Shares that may be awarded to the Participant.
Prior to the payment of any Restricted Stock Award, the Committee shall
determine the extent to which such Restricted Stock Award has been earned.
Performance Periods may overlap and Participants may participate simultaneously
with respect to Restricted Stock Awards that are subject to different
Performance Periods and having different performance goals and other criteria.
               6.4 Termination During Performance Period. If a Participant is
Terminated during a Performance Period for any reason, then such Participant
will be entitled to payment (whether in Shares, cash or otherwise) with respect
to the Restricted Stock Award only to the extent earned as of the date of
Termination in accordance with the Restricted Stock Purchase Agreement, unless
the Committee will determine otherwise.
          7. STOCK BONUSES.
               7.1 Awards of Stock Bonuses. A Stock Bonus is an award of Shares
(which may consist of Restricted Stock) for services rendered to the Company or
any Parent or Subsidiary of the Company. A Stock Bonus may be awarded for past
services already rendered to the Company, or any Parent or Subsidiary of the
Company pursuant to an Award Agreement (the “Stock Bonus Agreement”) that will
be in such form (which need not be the same for each Participant) as the
Committee will from time to time approve, and will comply with and be subject to
the terms and conditions of this Plan. A Stock Bonus may be awarded upon
satisfaction of such performance goals as are set out in advance in the
Participant’s individual Award Agreement (the “Performance Stock Bonus
Agreement”) that will be in such form (which need not be the same for each
Participant) as the Committee will from time to time approve, and will comply
with and be subject to the terms and conditions of this Plan. Stock Bonuses may
vary from Participant to Participant and between groups of Participants, and may
be based upon the achievement of the Company, Parent or Subsidiary and/or
individual performance factors or upon such other criteria as the Committee may
determine.
               7.2 Terms of Stock Bonuses. The Committee will determine the
number of Shares to be awarded to the Participant. If the Stock Bonus is being
earned upon the satisfaction of performance goals pursuant to a Performance
Stock Bonus Agreement, then the Committee will: (a) determine the nature, length
and starting date of any Performance Period for each Stock Bonus; (b) select
from among the Performance Factors to be used to measure the performance, if
any; and (c) determine the number of Shares that may be awarded to the
Participant. Prior to the payment of any Stock Bonus, the Committee shall
determine the extent to which such Stock Bonuses have been earned. Performance
Periods may overlap and Participants may participate simultaneously with respect
to Stock Bonuses that are subject to different Performance Periods and different
performance goals and other criteria. The number of Shares may be fixed or may
vary in accordance with such performance goals and criteria as may be determined
by the Committee. The Committee may adjust the performance goals applicable to
the Stock Bonuses to take into account changes in law and accounting or tax
rules and to make such

 



--------------------------------------------------------------------------------



 



adjustments as the Committee deems necessary or appropriate to reflect the
impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships.
               7.3 Form of Payment. The earned portion of a Stock Bonus may be
paid currently or on a deferred basis with such interest or dividend equivalent,
if any, as the Committee may determine. Payment may be made in the form of cash
or whole Shares or a combination thereof, either in a lump sum payment or in
installments, all as the Committee will determine.
          8. PAYMENT FOR SHARE PURCHASES.
               8.1 Payment. Payment for Shares purchased pursuant to this Plan
may be made in cash (by check) or, where expressly approved for the Participant
by the Committee and where permitted by law:

  (a)   by cancellation of indebtedness of the Company to the Participant;    
(b)   by surrender of shares that either: (1) have been owned by Participant for
more than six (6) months and have been paid for within the meaning of SEC
Rule 144 (and, if such shares were purchased from the Company by use of a
promissory note, such note has been fully paid with respect to such shares); or
(2) were obtained by Participant in the public market;     (c)   by tender of a
full recourse promissory note having such terms as may be approved by the
Committee and bearing interest at a rate sufficient to avoid imputation of
income under Sections 483 and 1274 of the Code; provided, however, that
Participants who are not employees or directors of the Company will not be
entitled to purchase Shares with a promissory note unless the note is adequately
secured by collateral other than the Shares;     (d)   by waiver of compensation
due or accrued to the Participant for services rendered;     (e)   with respect
only to purchases upon exercise of an Option, and provided that a public market
for the Company’s stock exists:

  (1)   through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company; or

 



--------------------------------------------------------------------------------



 



  (2)   through a “margin” commitment from the Participant and a NASD Dealer
whereby the Participant irrevocably elects to exercise the Option and to pledge
the Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the Exercise Price, and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; or

  (f)   by any combination of the foregoing.

               8.2 Loan Guarantees. The Committee may help the Participant pay
for Shares purchased under this Plan by authorizing a guarantee by the Company
of a third-party loan to the Participant.
          9. AUTOMATIC GRANTS TO ELIGIBLE DIRECTORS.
               9.1 Types of Options and Shares. Options granted under this Plan
and subject to this Section 9 shall be NQSOs.
               9.2 Eligibility. Options subject to this Section 9 shall be
granted only to Eligible Directors.
               9.3 Annual Grants. Immediately following each annual meeting of
stockholders, (a) each Eligible Director will automatically be granted an Option
for 20,000 Shares, provided the Eligible Director is a member of the Board on
such date and has served continuously as a member of the Board of Directors of
the Company for a period of at least one year since the date when such Eligible
Director first became a member of the Board; (b) each Eligible Director who is a
member of a standing committee of the Board will automatically be granted an
Option for an additional 5,000 Shares for each such committee on which such
Eligible Director serves, provided such Eligible Director is a member of such
committee on such date and has served continuously as a member of such committee
of the Company for a period of at least one year since the date when such
Eligible Director first joined such committee; and (c) if the Chairperson of the
Board is an Eligible Director, the Chairperson of the Board will automatically
be granted an Option for an additional 5,000 shares, provided he or she is
serving as Chairperson of the Board on such date and has served continuously as
Chairperson of the Board of the Company for a period of at least one year since
the date when such Eligible Director first became Chairperson of the Board. The
Options described in this Section 9.3 are referred to as the “Annual Grants.”
               9.4 Exercise Price; Vesting; Exercise Period. The exercise price
of an Annual Grant shall be the Fair Market Value of the Shares at the time of
grant. Provided the director continues to provide services to the Company, an
Annual Grant shall become vested and exercisable with respect to one
twenty-fourth (1/24) of the

 



--------------------------------------------------------------------------------



 



Shares each month following the date of grant until fully vested; provided,
however, that an Annual Grant shall become fully vested immediately prior to the
consummation of a Change in Control. The Exercise Period of an Annual Grant
shall end five (5) years after the date of grant.
          10. WITHHOLDING TAXES.
               10.1 Withholding Generally. Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan, the Company may require the
Participant to remit to the Company an amount sufficient to satisfy federal,
state and local withholding tax requirements prior to the delivery of any
certificate or certificates for such Shares. Whenever, under this Plan, payments
in satisfaction of Awards are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax
requirements.
               10.2 Stock Withholding. When, under applicable tax laws, a
Participant incurs tax liability in connection with the exercise or vesting of
any Award that is subject to tax withholding and the Participant is obligated to
pay the Company the amount required to be withheld, the Committee may in its
sole discretion allow the Participant to satisfy the minimum withholding tax
obligation by electing to have the Company withhold from the Shares to be issued
that number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld, determined on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose will be made in accordance with the requirements
established by the Committee and be in writing in a form acceptable to the
Committee
          11. TRANSFERABILITY.
               11.1 Except as otherwise provided in this Section 11, Awards
granted under this Plan, and any interest therein, will not be transferable or
assignable by Participant, and may not be made subject to execution, attachment
or similar process, otherwise than by will or by the laws of descent and
distribution or as determined by the Committee and set forth in the Award
Agreement with respect to Awards that are not ISOs.
               11.2 All Awards other than NQSO’s. All Awards other than NQSO’s
shall be exercisable: (i) during the Participant’s lifetime, only by (A) the
Participant, or (B) the Participant’s guardian or legal representative; and
(ii) after Participant’s death, by the legal representative of the Participant’s
heirs or legatees.
               11.3 NQSOs. Unless otherwise restricted by the Committee, an NQSO
shall be exercisable: (i) during the Participant’s lifetime only by (A) the
Participant, (B) the Participant’s guardian or legal representative, (C) a
Family Member of the Participant who has acquired the NQSO by “permitted
transfer;” and (ii) after Participant’s death, by the legal representative of
the Participant’s heirs or

 



--------------------------------------------------------------------------------



 



legatees. “Permitted transfer” means, as authorized by this Plan and the
Committee in an NQSO, any transfer effected by the Participant during the
Participant’s lifetime of an interest in such NQSO but only such transfers which
are by gift or domestic relations order. A permitted transfer does not include
any transfer for value and neither of the following are transfers for value:
(a) a transfer of under a domestic relations order in settlement of marital
property rights or (b) a transfer to an entity in which more than fifty percent
of the voting interests are owned by Family Members or the Participant in
exchange for an interest in that entity.
          12. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
               12.1 Voting and Dividends. No Participant will have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to the Participant. After Shares are issued to the Participant, the Participant
will be a stockholder and have all the rights of a stockholder with respect to
such Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price pursuant
to Section 12.
               12.2 Financial Statements. The Company will provide financial
statements to each Participant prior to such Participant’s purchase of Shares
under this Plan, and to each Participant annually during the period such
Participant has Awards outstanding; provided, however, the Company will not be
required to provide such financial statements to Participants whose services in
connection with the Company assure them access to equivalent information.
               12.3 Restrictions on Shares. At the discretion of the Committee,
the Company may reserve to itself and/or its assignee(s) in the Award Agreement
a right to repurchase a portion of or all Unvested Shares held by a Participant
following such Participant’s Termination at any time within ninety (90) days
after the later of Participant’s Termination Date and the date Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Exercise Price or Purchase Price, as the case
may be.
          13. CERTIFICATES. All certificates for Shares or other securities
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable federal, state or foreign securities
law, or any rules, regulations and other requirements of the SEC or any stock
exchange or automated quotation system upon which the Shares may be listed or
quoted.

 



--------------------------------------------------------------------------------



 



          14. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates. Any Participant who is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under this Plan will be
required to pledge and deposit with the Company all or part of the Shares so
purchased as collateral to secure the payment of Participant’s obligation to the
Company under the promissory note; provided, however, that the Committee may
require or accept other or additional forms of collateral to secure the payment
of such obligation and, in any event, the Company will have full recourse
against the Participant under the promissory note notwithstanding any pledge of
the Participant’s Shares or other collateral. In connection with any pledge of
the Shares, Participant will be required to execute and deliver a written pledge
agreement in such form as the Committee will from time to time approve. The
Shares purchased with the promissory note may be released from the pledge on a
pro rata basis as the promissory note is paid.
          15. EXCHANGE AND BUYOUT OF AWARDS. The Committee may, at any time or
from time to time, authorize the Company, with the consent of the respective
Participants, to issue new Awards in exchange for the surrender and cancellation
of any or all outstanding Awards. The Committee may at any time buy from a
Participant an Award previously granted with payment in cash, Shares (including
Restricted Stock) or other consideration, based on such terms and conditions as
the Committee and the Participant may agree.
          16. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not
be effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable. The Company will be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
will have no liability for any inability or failure to do so.

 



--------------------------------------------------------------------------------



 



          17. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted
under this Plan will confer or be deemed to confer on any Participant any right
to continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time, with or without
cause.
          18. CORPORATE TRANSACTIONS.
               18.1 Assumption or Replacement of Awards by Successor. In the
event of (a) a dissolution or liquidation of the Company, (b) a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction, any or all outstanding Awards (including without limitation
Annual Grants under Section 9) may be assumed, converted or replaced by the
successor corporation (if any), which assumption, conversion or replacement will
be binding on all Participants. In the alternative, the successor corporation
may substitute equivalent Awards or provide substantially similar consideration
to Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
corporation (if any) refuses to assume or substitute Awards, as provided above,
pursuant to a transaction described in this Subsection 18.1, such Awards
(including without limitation Annual Grants under Section 9) will expire on such
transaction at such time and on such conditions as the Committee will determine.
Notwithstanding anything in this Plan to the contrary, the Committee may, in its
sole discretion, provide that the vesting of any or all Awards granted pursuant
to this Plan will accelerate upon a transaction described in this Section 18. If
the Committee exercises such discretion with respect to Options, such Options
will become exercisable in full prior to the consummation of such event at such
time and on such conditions as the Committee determines, and if such Options are
not exercised prior to the consummation of the corporate transaction, they shall
terminate at such time as determined by the Committee.
               18.2 Other Treatment of Awards. Subject to any greater rights
granted to Participants under the foregoing provisions of this Section 18, in
the event of

 



--------------------------------------------------------------------------------



 



the occurrence of any transaction described in Section 18.1, any outstanding
Awards (including without limitation Annual Grants under Section 9) will be
treated as provided in the applicable agreement or plan of merger,
consolidation, dissolution, liquidation, or sale of assets.
               18.3 Assumption of Awards by the Company. The Company, from time
to time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either; (a) granting an Award under this Plan in substitution of
such other company’s award; or (b) assuming such award as if it had been granted
under this Plan if the terms of such assumed award could be applied to an Award
granted under this Plan. Such substitution or assumption will be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.
          19. ADOPTION AND STOCKHOLDER APPROVAL. This Plan will become effective
on the date on which the registration statement filed by the Company with the
SEC under the Securities Act registering the initial public offering of the
Company’s Common Stock is declared effective by the SEC (the “Effective Date”).
This Plan shall be approved by the stockholders of the Company (excluding Shares
issued pursuant to this Plan), consistent with applicable laws, within twelve
(12) months before or after the date this Plan is adopted by the Board. Upon the
Effective Date, the Committee may grant Awards pursuant to this Plan; provided,
however, that: (a) no Option may be exercised prior to initial stockholder
approval of this Plan; (b) no Option granted pursuant to an increase in the
number of Shares subject to this Plan approved by the Board will be exercised
prior to the time such increase has been approved by the stockholders of the
Company; (c) in the event that initial stockholder approval is not obtained
within the time period provided herein, all Awards granted hereunder shall be
cancelled, any Shares issued pursuant to any Awards shall be cancelled and any
purchase of Shares issued hereunder shall be rescinded; and (d) in the event
that stockholder approval of such increase is not obtained within the time
period provided herein, all Awards granted pursuant to such increase will be
cancelled, any Shares issued pursuant to any Award granted pursuant to such
increase will be cancelled, and any purchase of Shares pursuant to such increase
will be rescinded.
          20. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided
herein, this Plan will terminate ten (10) years from the date this Plan is
adopted by the Board or, if earlier, the date of stockholder approval. This Plan
and all agreements thereunder shall be governed by and construed in accordance
with the laws of the State of California.

 



--------------------------------------------------------------------------------



 



          21. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time
terminate or amend this Plan in any respect, including without limitation
amendment of any form of Award Agreement or instrument to be executed pursuant
to this Plan; provided, however, that the Board will not, without the approval
of the stockholders of the Company, amend this Plan in any manner that requires
such stockholder approval.
          22. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by
the Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.
          23. DEFINITIONS. As used in this Plan, the following terms will have
the following meanings:
               “Award” means any award under this Plan, including any Option,
Restricted Stock or Stock Bonus.
               “Award Agreement” means, with respect to each Award, the signed
written agreement between the Company and the Participant setting forth the
terms and conditions of the Award.
               “Board” means the Board of Directors of the Company.
               “Cause” means the commission of an act of theft, embezzlement,
fraud, dishonesty or a breach of fiduciary duty to the Company or a Parent or
Subsidiary of the Company.
               “Change of Control” means the consummation of any transaction or
series of related transactions which results in all of the holders of record of
the Company’s capital stock immediately prior to the transaction or transactions
holding less than fifty percent (50%) of the voting power of the surviving
entity in the transaction or transactions immediately after the transaction or
transactions, including the acquisition of the Company by another entity and any
reorganization, merger or consolidation, or which results in the sale of all or
substantially all of the assets of the Company; provided, however, if the
surviving entity in the transaction or transactions is wholly owned by another
entity, then a Change of Control has occurred only if the holders of record of
the Company’s capital stock immediately prior to the transaction or transactions
hold less than fifty percent (50%) of the voting power of the other entity
immediately after the transaction or transactions.
               “Code” means the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



               “Committee” means the Compensation Committee of the Board.
               “Company” means Silicon Image, Inc. or any successor corporation.
               “Disability” means a disability, whether temporary or permanent,
partial or total, as determined by the Committee. For ISO purposes, “Disability”
means a disability within the meaning of Code Section 22(e)(3).
               “Eligible Director” means a member of the Board (1) who is not an
employee of the Company or any Parent, Subsidiary or Affiliate of the Company,
and (2) whose direct pecuniary interest (as defined by the SEC in Rule 16a-1
promulgated under the Exchange Act) in the Company’s Common Stock is less than
five percent (5%) of total shares of Common Stock outstanding.
               “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
               “Exercise Price” means the price at which a holder of an Option
may purchase the Shares issuable upon exercise of the Option.
               “Fair Market Value” means, as of any date, the value of a share
of the Company’s Common Stock determined as follows:

  (a)   if such Common Stock is then quoted on the Nasdaq National Market, its
closing price on the Nasdaq National Market on the date of determination as
reported in The Wall Street Journal;     (b)   if such Common Stock is publicly
traded and is then listed on a national securities exchange, its closing price
on the date of determination on the principal national securities exchange on
which the Common Stock is listed or admitted to trading as reported in The Wall
Street Journal;     (c)   if such Common Stock is publicly traded but is not
quoted on the Nasdaq National Market nor listed or admitted to trading on a
national securities exchange, the average of the closing bid and asked prices on
the date of determination as reported in The Wall Street Journal;     (d)   in
the case of an Award made on the Effective Date, the price per share at which
shares of the Company’s Common Stock are initially offered for sale to the
public by the Company’s underwriters in the initial public offering of the
Company’s Common Stock pursuant to a registration statement filed with the SEC
under the Securities Act; or

 



--------------------------------------------------------------------------------



 



  (e)   if none of the foregoing is applicable, by the Committee in good faith.
        “Family Member” includes any of the following:     (a)   child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of the Participant, including
any such person with such relationship to the Participant by adoption;     (b)  
any person (other than a tenant or employee) sharing the Participant’s
household;     (c)   a trust in which the persons in (a) and (b) have more than
fifty percent of the beneficial interest;     (d)   a foundation in which the
persons in (a) and (b) or the Participant control the management of assets; or  
  (e)   any other entity in which the persons in (a) and (b) or the Participant
own more than fifty percent of the voting interest.

               “Insider” means an officer or director of the Company or any
other person whose transactions in the Company’s Common Stock are subject to
Section 16 of the Exchange Act.
               “Option” means an award of an option to purchase Shares pursuant
to Section 5.
               “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if each of such
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
               “Participant” means a person who receives an Award under this
Plan.
               “Performance Factors” means the factors selected by the Committee
from among the following measures to determine whether the performance goals
established by the Committee and applicable to Awards have been satisfied:
               (a) Net revenue and/or net revenue growth;

 



--------------------------------------------------------------------------------



 



               (b) Earnings before income taxes and amortization and/or earnings
before income taxes and amortization growth;
               (c) Operating income and/or operating income growth;
               (d) Net income and/or net income growth;
               (e) Earnings per share and/or earnings per share growth;
               (f) Total stockholder return and/or total stockholder return
growth;
               (g) Return on equity;
               (h) Operating cash flow return on income;
               (i) Adjusted operating cash flow return on income;
               (j) Economic value added; and
               (k) Individual confidential business objectives.
               “Performance Period” means the period of service determined by
the Committee, not to exceed five years, during which years of service or
performance is to be measured for Restricted Stock Awards or Stock Bonuses.
               “Plan” means this Silicon Image, Inc. 1999 Equity Incentive Plan,
as amended from time to time.
               “Restricted Stock Award” means an award of Shares pursuant to
Section 6.
               “SEC” means the Securities and Exchange Commission.
               “Securities Act” means the Securities Act of 1933, as amended.
               “Shares” means shares of the Company’s Common Stock reserved for
issuance under this Plan, as adjusted pursuant to Sections 2 and 18, and any
successor security.
               “Stock Bonus” means an award of Shares, or cash in lieu of
Shares, pursuant to Section 7.
               “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations

 



--------------------------------------------------------------------------------



 



other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
               “Termination” or “Terminated” means, for purposes of this Plan
with respect to a Participant, that the Participant has for any reason ceased to
provide services as an employee, officer, director, consultant, independent
contractor, or advisor to the Company or a Parent or Subsidiary of the Company.
An employee will not be deemed to have ceased to provide services in the case of
(i) sick leave, (ii) military leave, or (iii) any other leave of absence
approved by the Committee, provided, that such leave is for a period of not more
than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute or unless provided otherwise pursuant to
formal policy adopted from time to time by the Company and issued and
promulgated to employees in writing. In the case of any employee on an approved
leave of absence, the Committee may make such provisions respecting suspension
of vesting of the Award while on leave from the employ of the Company or a
Subsidiary as it may deem appropriate, except that in no event may an Option be
exercised after the expiration of the term set forth in the Option agreement.
The Committee will have sole discretion to determine whether a Participant has
ceased to provide services and the effective date on which the Participant
ceased to provide services (the “Termination Date”).
               “Unvested Shares” means “Unvested Shares” as defined in the Award
Agreement.
               “Vested Shares” means “Vested Shares” as defined in the Award
Agreement.

 



--------------------------------------------------------------------------------



 



THE SILICON IMAGE, INC.
1999 EQUITY INCENTIVE PLAN
SUB-PLAN FOR UK EMPLOYEES

1.   The purpose of this Sub-Plan is to provide incentive for UK tax resident
present and future employees of Silicon Image, Inc. and its Parent or
Subsidiaries through the grant of options over Common Stock.   2.   This
Sub-Plan is governed by the Silicon Image, Inc. 1999 Equity Incentive Plan (the
“Plan”) and all its provisions shall be identical to those of the Plan SAVE THAT
no Awards shall be made under the Sub-Plan other than to employees (including
officers and directors who are also employees) of the Company or of a Parent or
Subsidiary of the Company.

 



--------------------------------------------------------------------------------



 



     
 
  Silicon Image, Inc.
 
   
Notice of Grant of Stock Options
  1060 E. Arques Ave.
(for Optionees other than Non-Employee Directors
  Sunnyvale, CA 94085
and Optionees based in the United Kingdom)
   
 
   
Optionee
  Option Number: «Number»
«Name»
  Plan:                          1999
 
  ID:                     «ID» You have been granted an option to buy Silicon
Image, Inc. (the “Company”) Common Stock. The pertinent details of your stock
option grant are outlined below:
 
   

         
 
  Date of Grant:   «Date»
 
       
 
  Total Option Shares:   «Shares»
 
       
 
  Exercise Price Per Share:   «Price»
 
       
 
  First Vest Date:   «M_1st_vest»
 
       
 
  Expiration Date:   Option will expire [immediately on termination for cause
and]1 3 months following termination for any reason except death or disability,
but in no event later than «Expire».
 
      (refer to Section 3 of the Stock Option Agreement)
 
       
 
  Type of Stock Option:   Nonqualified Stock Option

Vesting and Exercise Period:
Provided that you have continuously provided services to the Company, or any
Parent or Subsidiary (as those terms are defined in the Silicon Image, Inc. 1999
Equity Incentive Plan), this Option shall vest and become exercisable as
follows: (Vesting Schedule to be provided here)
Acceptance:
Optionee hereby acknowledges receipt of a copy of the Silicon Image, Inc. 1999
Equity Incentive Plan (the “Plan”), Plan Prospectus and the Stock Option
Agreement (the “Agreement”). Please refer to the Plan and Plan Prospectus on our
intranet website at: Http://intranet under the Finance Department/Stock
Information tab. The Agreement is the contract that fixes the terms of your
option, including the purchase price and period over which your option can be
exercised (purchased). Optionee has read and understands the terms and
provisions thereof, and accepts this Option subject to all terms and conditions
of the Plan and the Agreement. Optionee acknowledges that there may be adverse
tax consequences upon exercise of this Option or disposition of the Shares, and
that the Company has advised Optionee to consult a tax advisor prior to such
exercise or disposition.
Please accept this Notice of Grant of Stock Options. You are not obligated to
purchase these shares; Silicon Image requires that the acceptance of this
document be on file prior to purchase of the shares.

     
 
Silicon Image, Inc.
   
Robert R. Freeman, Chief Financial Officer
   
 
   
 
«Name»
   

 

1   Language in brackets may or may not appear in individual option agreements.

 



--------------------------------------------------------------------------------



 



SILICON IMAGE, INC.
1999 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
(For Optionees other than Non-Employee Directors and Optionees based in the
United Kingdom)
          This Stock Option Agreement (this “Agreement”) is made and entered
into as of the Date of Grant set forth in the Notice of Grant of Stock Options
(the “Notice”) by and between Silicon Image, Inc., a Delaware corporation (the
“Company”), and the Optionee. Capitalized terms not defined herein shall have
the meanings ascribed to them in the Company’s 1999 Equity Incentive Plan (the
“Plan”).
          1. Grant of Option. The Company hereby grants to Optionee an option
(this “Option”) to purchase up to the total number of shares of Common Stock of
the Company set forth in the Notice as Total Option Shares (collectively, the
“Shares”) at the Exercise Price Per Share (the “Exercise Price”) set forth in
the Notice, subject to the terms and conditions of this Agreement and the Plan.
          2. Vesting; Exercise Period.
               2.1 Vesting of Shares. This Option shall be exercisable as it
vests, unless otherwise indicated in the Notice. Subject to the terms and
conditions of the Plan and this Agreement, this Option shall vest and become
exercisable pursuant to the vesting schedule specified in the Notice. This
Option shall cease to vest upon Optionee’s Termination and Optionee shall in no
event be entitled under this Option to purchase a number of shares of the
Company’s Common Stock greater than the “Total Option Shares.”
               2.2 Vesting of Options. Shares that are vested pursuant to the
schedule set forth in the Notice are “Vested Shares.” Shares that are not vested
pursuant to the schedule set forth in the Notice are “Unvested Shares.”
               2.3 Expiration. This Option shall expire on the Expiration Date
set forth in the Notice and must be exercised, if at all, on or before the
earlier of the Expiration Date or the date on which this Option is terminated in
accordance with the provisions of Section 3 hereof.
          3. Termination.
               3.1 Termination for Any Reason Except Death [,] [or] Disability
[or Cause].2 If Optionee is Terminated for any reason except Optionee’s Death[,]
[or] Disability [or Cause], then this Option, to the extent (and only to the
extent) that it is vested on the Termination Date, may be exercised by Optionee
no later than three (3) months after the Termination Date, but in no event later
than the Expiration Date.
               3.2 Termination Because of Death or Disability. If Optionee is
Terminated because of Death or Disability of Optionee (or the Optionee dies
within three (3)
 

2   Language in brackets throughout this form may or may not appear in
individual option agreements.

 



--------------------------------------------------------------------------------



 



months after Termination other than for Disability [or Cause]), then this
Option, to the extent that it is vested on the Termination Date, may be
exercised by Optionee (or Optionee’s legal representative or authorized
assignee) no later than twelve (12) months after the Termination Date, but in no
event later than the Expiration Date.
               [3.3 Termination for Cause. If Optionee is Terminated for Cause,
this Option will expire on the Optionee’s date of Termination.]
               3.4 No Obligation to Employ. Nothing in the Plan or this
Agreement shall confer on Optionee any right to continue in the employ of, or
other relationship with, the Company or any Parent or Subsidiary of the Company,
or limit in any way the right of the Company or any Parent or Subsidiary of the
Company to terminate Optionee’s employment or other relationship at any time,
with or without Cause.
          4. Manner of Exercise.
               4.1 Stock Option Exercise Agreement. To exercise this Option,
Optionee (or in the case of exercise after Optionee’s death, Optionee’s legal
representative or authorized assignee) must deliver to the Company an executed
stock option exercise agreement in the form attached hereto as Exhibit A, or in
such other form as may be approved by the Company from time to time (the
“Exercise Agreement”), which shall set forth, inter alia, Optionee’s election to
exercise this Option, the number of shares being purchased, any restrictions
imposed on the shares and any representations, warranties and agreements
regarding Optionee’s investment intent and access to information as may be
required by the Company to comply with applicable securities laws. If someone
other than Optionee exercises this Option, then such person must submit
documentation reasonably acceptable to the Company that such person has the
right to exercise this Option.
               4.2 Limitations on Exercise. This Option may not be exercised
unless such exercise is in compliance with all applicable federal and state
securities laws, as in effect on the date of exercise. This Option may not be
exercised for less than 100 Shares, unless it is exercised as to all Shares then
exercisable.
               4.3 Payment. The Exercise Agreement shall be accompanied by full
payment of the Exercise Price for the Shares being purchased. Payment may be in
the form of cash (by check), or where permitted by law:

  (a)   by cancellation of indebtedness of the Company to the Optionee;     (b)
  by surrender of shares of the Company’s Common Stock that either: (1) have
been owned by Optionee for more than six (6) months and have been paid for
within the meaning of SEC Rule 144 (and, if such shares were purchased from the
Company by use of a promissory note, such note has been fully paid with respect
to such shares); or (2) were obtained by Optionee in the open public market; and
(3) are clear of all liens, claims, encumbrances or security interests;     (c)
  by waiver of compensation due or accrued to Optionee for services rendered;

 



--------------------------------------------------------------------------------



 



  (d)   provided that a public market for the Company’s stock exists:
(1) through a “same day sale” commitment from Optionee and a broker-dealer that
is a member of the National Association of Securities Dealers (an “NASD
Dealer”), whereby Optionee irrevocably elects to exercise this Option and to
sell a portion of the Shares so purchased to pay for the Exercise Price and
whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the exercise price directly to the Company; or (2) through a “margin”
commitment from Optionee and an NASD Dealer, whereby Optionee irrevocably elects
to exercise this Option and to pledge the Shares so purchased to the NASD Dealer
in a margin account as security for a loan from the NASD Dealer in the amount of
the Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt
of such Shares to forward the Exercise Price directly to the Company; or     (f)
  by any combination of the foregoing.

               4.4 Tax Withholding. Prior to the issuance of the Shares upon
exercise of this Option, Optionee must pay or provide for any applicable federal
or state withholding obligations. If the Committee permits, Optionee may provide
for payment of withholding taxes upon exercise of this Option by requesting that
the Company retain Shares with a Fair Market Value equal to the minimum amount
of taxes required to be withheld. In such case, the Company shall issue the net
number of Shares to the Optionee by deducting the Shares retained from the
Shares issuable upon exercise.
               4.5 Issuance of Shares. Provided that the Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall issue the Shares registered in the name of Optionee, Optionee’s
authorized assignee, or Optionee’s legal representative, and shall deliver
certificates representing the Shares.
          5. Compliance with Laws and Regulations. The exercise of this Option
and the issuance and transfer of Shares shall be subject to compliance by the
Company and Optionee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s Common Stock may be listed at the time of such issuance or
transfer. Optionee understands that the Company is under no obligation to
register or qualify the Shares with the Securities and Exchange Commission, any
state securities commission or any stock exchange to effect such compliance.
          6. Nontransferability of Option. This Option may not be transferred in
any manner other than under the terms and conditions of the Plan or by will or
by the laws of descent and distribution and may be exercised during the lifetime
of Optionee only by Optionee. The terms of this Option shall be binding upon the
legal representative or authorized assignee of Optionee.
          7. Tax Consequences. Set forth below is a brief summary as of the date
the Board adopted the Plan of some of the federal tax consequences of exercise
of this Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD
CONSULT A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 



--------------------------------------------------------------------------------



 



               7.1 Exercise of Nonqualified Stock Option. To the extent this
Option does not qualify as an Incentive Stock Option, there may be a regular
federal income tax liability upon the exercise of this Option. Optionee will be
treated as having received compensation (taxable at ordinary income tax rates)
equal to the excess, if any, of the fair market value of the Shares on the date
of exercise over the Exercise Price. The Company may be required to withhold
from Optionee’s compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation at the
time of exercise.
               7.2 Disposition of Shares. The following tax consequences may
apply upon disposition of the Shares.
                    a. Nonqualified Stock Options. If the Shares are held for
more than twelve (12) months after the date of the transfer of the Shares
pursuant to the exercise of a Non-Qualified Stock Option, any gain realized on
disposition of the Shares will be treated as a long-term capital gain.
          8. Privileges of Stock Ownership. Optionee shall not have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to Optionee.
          9. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or the Company to the Compensation
Committee for review. The resolution of such a dispute by the Committee shall be
final and binding on the Company and Optionee.
          10. Entire Agreement. The Plan is incorporated herein by reference.
This Agreement, the Notice, the Plan and the Exercise Agreement constitute the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior understandings and agreements with
respect to such subject matter.
          11. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated on the Notice or to such other
address as such party may designate in writing from time to time to the Company.
All notices shall be deemed to have been given or delivered upon: personal
delivery; three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); one (1) business day after deposit
with any return receipt express courier (prepaid); or one (1) business day after
transmission by facsimile.
          12. Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Optionee and Optionee’s legal representatives or authorized assignee.

 



--------------------------------------------------------------------------------



 



          13. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, without regard
to that body of law pertaining to choice of law or conflict of law.

 



--------------------------------------------------------------------------------



 



No. «Number»
SILICON IMAGE, INC.
1999 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
(For Non-Employee Directors)
          This Stock Option Agreement (this “Agreement”) is made and entered
into as of the Date of Grant set forth below (the “Date of Grant”) by and
between Silicon Image, Inc., a Delaware corporation (the “Company”), and the
Optionee named below (“Optionee”). Capitalized terms not defined herein shall
have the meanings ascribed to them in the Company’s 1999 Equity Incentive Plan
(the “Plan”).

     
Optionee:
  «Name»
 
   
Total Option Shares:
  «Shares»
 
   
Exercise Price Per Share:
  «Price»
 
   
Date of Grant:
  «Date»
 
   
First Vest Date:
  «M_1st_vest»
 
   
Expiration Date:
  Option will expire [immediately on termination for cause and]1 3 months
following termination for any [other]reason except death or disability, but in
no event later than «Expire».
 
  (refer to Section 3 of this Stock Option Agreement)
 
   
Type of Stock Option:
  Nonqualified Stock Option

          1. Grant of Option. The Company hereby grants to Optionee an option
(this “Option”) to purchase up to the total number of shares of Common Stock of
the Company set forth above as Total Option Shares (collectively, the “Shares”)
at the Exercise Price Per Share set forth above (the “Exercise Price”), subject
to all of the terms and conditions of this Agreement and the Plan.
          2. Vesting; Exercise Period.
               2.1 Vesting of Shares. Subject to the terms and conditions of the
Plan and this Agreement, this Option shall become vested and exercisable with
respect to (for initial grants upon appointment or election to the Board: one
forty-eighth (1/48)) (for annual grants: one twenty-fourth (1/24)) of the Shares
each month following the date of grant until fully vested; provided, however,
than an Annual Grant shall become fully vested immediately prior to the
consummation of a Change in Control.
 

1   Language in brackets throughout this form may or may not appear in
individual option agreements.

 



--------------------------------------------------------------------------------



 



          “Change of Control” means the consummation of any transaction or
series of related transactions which results in all of the holders of record of
the Company’s capital stock immediately prior to the transaction or transactions
holding less than fifty percent (50%) of the voting power of the surviving
entity in the transaction or transactions immediately after the transaction or
transactions, including the acquisition of the Company by another entity and any
reorganization, merger or consolidation, or which results in sale of all or
substantially all of the assets of the Company; provided, however, if the
surviving entity in the transaction or transactions is wholly owned by another
entity, then a Change of Control has occurred only if the holders of record of
the Company’s capital stock immediately prior to the transactions or
transactions hold less than fifty percent (50%) of the voting power of the other
entity immediately after the transaction or transactions.
               2.2 Expiration. This Option shall expire on the Expiration Date
set forth above and must be exercised, if at all, on or before the earlier of
the Expiration Date or the date on which this Option is earlier terminated in
accordance with the provisions of Section 3 hereof.
          3. Termination. Except as provided below in this Section, this Option
shall terminate and may not be exercised if Optionee ceases to be a member of
the Board of Directors of the Company (“Board Member”). The date on which
Optionee ceases to be a Board Member shall be referred to as the “Termination
Date.”
               3.1 Termination for Any Reason Except Death [,] [or] Disability
[or Cause]. If Optionee ceases to be a Board Member for any reason except death
[,] [or] Disability [or Cause], then this Option may be exercised by Optionee no
later than three (3) months after the Termination Date, but in any event no
later than the Expiration Date.
               3.2 Termination Because of Death or Disability. If Optionee
ceases to be a Board Member due to Optionee’s death or Disability (or dies
within 3 months after Termination other than [for Cause or] because of
Disability), then this Option may be exercised by Optionee (or Optionee’s legal
representative or authorized assignee) no later than twelve (12) months after
the Termination Date, but in any event no later than the Expiration Date.
               [3.3 Termination for Cause. If Optionee is Terminated for Cause,
this Option will expire on the Optionee’s date of termination.]
          4. Manner of Exercise.
     4.1 Stock Option Exercise Agreement. To exercise this Option, Optionee (or
in the case of exercise after Optionee’s death, Optionee’s executor,
administrator, heir or legatee, as the case may be) must deliver to the Company
an executed stock option exercise agreement in the form attached hereto as
Exhibit A, or in such other form as may be approved by the Company from time to
time (the “Exercise Agreement”), which shall set forth, inter alia, Optionee’s
election to exercise this Option, the number of shares being purchased, any
restrictions imposed on the Shares and any representations, warranties and
agreements regarding Optionee’s investment intent and access to information as
may be required by the Company to comply with applicable securities laws. If
someone other than Optionee exercises this Option, then such person must submit
documentation reasonably acceptable to the Company that such person has the
right to exercise this Option.

 



--------------------------------------------------------------------------------



 



               4.2 Limitations on Exercise. This Option may not be exercised
unless such exercise is in compliance with all applicable federal and state
securities laws, as they are in effect on the date of exercise. This Option may
not be exercised as to fewer than 100 Shares unless it is exercised as to all
Shares as to which this Option is then exercisable.
               4.3 Payment. The Exercise Agreement shall be accompanied by full
payment of the Exercise Price for the Shares being purchased in cash (by check),
or where permitted by law:

  (a)   by cancellation of indebtedness of the Company to the Optionee;     (b)
  by surrender of shares of the Company’s Common Stock that either: (1) have
been owned by Optionee for more than six (6) months and have been paid for
within the meaning of SEC Rule 144 (and, if such shares were purchased from the
Company by use of a promissory note, such note has been fully paid with respect
to such shares); or (2) were obtained by Optionee in the open public market; and
(3) are clear of all liens, claims, encumbrances or security interests;     (c)
  by waiver of compensation due or accrued to Optionee for services rendered;  
  (d)   provided that a public market for the Company’s stock exists:
(1) through a “same day sale” commitment from Optionee and a broker-dealer that
is a member of the National Association of Securities Dealers (an “NASD Dealer”)
whereby Optionee irrevocably elects to exercise this Option and to sell a
portion of the Shares so purchased to pay for the Exercise Price and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
exercise price directly to the Company; or (2) through a “margin” commitment
from Optionee and an NASD Dealer whereby Optionee irrevocably elects to exercise
this Option and to pledge the Shares so purchased to the NASD Dealer in a margin
account as security for a loan from the NASD Dealer in the amount of the
Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the Exercise Price directly to the Company;     (f)   by
any combination of the foregoing.

               4.4 Tax Withholding. Prior to the issuance of the Shares upon
exercise of this Option, Optionee must pay or provide for any applicable federal
or state withholding obligations of the Company. If the Committee permits,
Optionee may provide for payment of withholding taxes upon exercise of this
Option by requesting that the Company retain Shares with a Fair Market Value
equal to the minimum amount of taxes required to be withheld. In such case, the
Company shall issue the net number of Shares to the Optionee by deducting the
Shares retained from the Shares issuable upon exercise.
               4.5 Issuance of Shares. Provided that the Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall issue the Shares registered in the name of Optionee, Optionee’s
authorized assignee, or

 



--------------------------------------------------------------------------------



 



Optionee’s legal representative, and shall deliver certificates representing the
Shares with the appropriate legends affixed thereto.
          5. Compliance with Laws and Regulations. The exercise of this Option
and the issuance and transfer of Shares shall be subject to compliance by the
Company and Optionee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s Common Stock may be listed at the time of such issuance or
transfer. Optionee understands that the Company is under no obligation to
register or qualify the Shares with the SEC, any state securities commission or
any stock exchange to effect such compliance.
          6. Nontransferability of Option. This Option may not be transferred in
any manner other than under the terms and conditions of the Plan or by will or
by the laws of descent and distribution and may be exercised during the lifetime
of Optionee only by Optionee. The terms of this Option shall be binding upon the
executors, administrators, successors and assigns of Optionee.
          7. Tax Consequences. Set forth below is a brief summary as of the date
the Board adopted the Plan of some of the federal tax consequences of exercise
of this Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.
               7.1 Exercise of Nonqualified Stock Option. There may be a regular
federal income tax liability upon the exercise of this Option. Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the Shares on
the date of exercise over the Exercise Price. The Company may be required to
withhold from Optionee’s compensation or collect from Optionee and pay to the
applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.
               7.2 Disposition of Shares. If the Shares are held for more than
twelve (12) months after the date of the transfer of the Shares pursuant to the
exercise of an NQSO, any gain realized on disposition of the Shares will be
treated as long-term capital gain.
          8. Privileges of Stock Ownership. Optionee shall not have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to Optionee.
          9. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or the Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and Optionee.
          10. Entire Agreement. The Plan is incorporated herein by reference.
This Agreement and the Plan and the Exercise Agreement constitute the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior understandings and agreements with respect
to such subject matter.

 



--------------------------------------------------------------------------------



 



          11. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated above or to such other address as
such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: personal delivery;
three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); one (1) business day after deposit
with any return receipt express courier (prepaid); or one (1) business day after
transmission by facsimile.
          12. Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Optionee and Optionee’s heirs, executors, administrators, legal representatives,
successors and assigns.
          13. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, without regard
to that body of law pertaining to choice of law or conflict of law.
          14. Acceptance. Optionee hereby acknowledges receipt of a copy of the
Plan and this Agreement. Optionee has read and understands the terms and
provisions thereof, and accepts this Option subject to all the terms and
conditions of the Plan and this Agreement. Optionee acknowledges that there may
be adverse tax consequences upon exercise of this Option or disposition of the
Shares and that the Company has advised Optionee to consult a tax advisor prior
to such exercise or disposition.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Optionee has executed this
Agreement in duplicate as of the Date of Grant.

     
SILICON IMAGE, INC.
  OPTIONEE
 
   
 
   
Robert R. Freeman
  «Name»
Chief Financial Officer
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Silicon Image, Inc.
Stock Option Exercise Notice
(for Optionees not based in the United Kingdom)

              1. You must submit this form to Stock Administration prior to
contacting your broker.
 
    I am exercising my Silicon Image stock options as follows:
 
   
(A) Grant/Option #:                                        
  (B) Total # of Shares to Exercise:                                        
 
   
(C) Cost per Share: $                                         
  (D) Total Exercise Cost (B) X (C): $                                        
 
   
(E) Grant Type (circle one): ISO      NQ
  (F) Tax Amount Due if NQ:
$                                                            
 
  Please leave NQ tax amount blank —
 
  Stock Administration will calculate, if applicable.
 
   
(G) Exercise Date:
  (H) Are any of these shares unvested? YES  NO
(a) Please leave exercise date blank for methods regarding an
  If yes, please consult with your tax advisor
1 & 2 — Stock Administration will complete when transaction is complete.
  83(b) election which must be made and filed with the IRS
within 30 days of exercise. See Stock Administration for an election form.
 
    Please indicate the transaction method below. See reverse side of this form
for a brief explanation of each method.

     
                     Method 1
  SAME DAY SALE You must contact a Silicon Image designated broker to place this
trade. Please indicate which broker you have selected below.
 
   
                     Method 2
  SELL TO COVER I am exercising                      shares, but want to sell
only                      shares. The balance will be deposited in the account
I’ve designated below. You must contact a Silicon Image designated broker to
place this trade. Please indicate which broker you have selected below.
 
   
                     Method 3
  EXERCISE & HOLD Please attach a personal check, made payable to Silicon Image
for the amounts indicated in items (D) and (F) above. Please indicate below
where you would like your stock certificate to be mailed.

         
 
  Broker Name    
 
       
 
  Broker Address    
 
         
 
       
 
  Account #    
 
                   

     
                     Credit Suisse First Boston
  Account #                                                    (415) 249-2258
                     Deutsche Bank Alex Brown
  Account #                                                    (415) 617-3252
                     E*Trade/OptionsLink
  It is not necessary to complete this form — please go to
 
  www.etrade.com or www.optionslink.com
 
  or call (800) 838-0908 to complete your trade.            

I authorize the broker to remit funds to Silicon Image to pay for this exercise
and any applicable taxes and I understand that the shares will be sent directly
to the broker address I have indicated above. I acknowledge receipt of the
prospectus covering shares of common stock offered to optionees under the
Company’s Stock Option Plan. The Plan and Option Agreement are incorporated
herein by reference. The Exercise Agreement, the Plan and Option Agreement
constitute the entire agreement and understanding of the parties and supercede
in their entirety all prior understandings and agreements of the Company and
Optionee with respect to the subject matter hereof. I UNDERSTAND THAT I MAY
SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF THE PURCHASE OR DISPOSITION OF
THESE SHARES. I HAVE CONSULTED WITH ANY TAX CONSULTANT(S) I DEEM ADVISABLE IN
CONNECTION WITH THE PURCHASE OR DISPOSITION OF THE SHARES AND CERTIFY THAT I AM
NOT RELYING ON THE COMPANY FOR TAX ADVICE. ___ (Initial here)

                   
First Name
  Middle Initial   Last Name   Signature
 
           
 
           
 
           
Social Security #
      Employee ID #   Phone Number
 
             
Current Address
           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Silicon Image, Inc.
Stock Option Exercise Notice
(for Optionees not based in the United Kingdom)
 
NOTE FOR NON-QUALIFIED (NQ) OPTIONS ONLY — Tax is required to be withheld or
collected upon exercise of all non-qualified stock options. The tax is based on
the spread between the sale price (closing fair market value if not same day
sale) and the exercise price multiplied by 35.75% (25% federal; 9.3% CA state;
1.45% Medicare). In addition, Social Security tax may be withheld or collected
depending on what you have paid year to date.
 
Method 1 — SAME DAY SALE
You are selling all vested shares as indicated on the Exhibit A.
Method 2 — SELL TO COVER
You want to exercise vested shares and sell a portion of these shares to cover
the cost and applicable taxes of all the exercised shares. The balance of unsold
shares will be deposited into your brokerage account for future sale.
Method 3 — EXERCISE & HOLD
You only want to exercise (purchase) the shares in order to sell them at a later
date.
 

     
Silicon Image Designated Brokers
   
 
   
Credit Suisse First Boston
  Morgan Stanley
Private Client Services
  101 California St
650 California St., 31st Floor
  San Francisco, CA
San Francisco, CA 94108
  (800) 248-3565
Suzette Callejo (415) 249-2258
  Jesse Bromberg (415) 693-6876
Fax — (415) 395-1402
   
 
   
E*Trade/OptionsLink
  Deutsche Bank Alex. Brown
P.O. Box 989032
  101 California Street, 46th Floor
West Sacramento, CA 95798-9858
  San Francisco, CA 94111
www.etrade.com or www.optionslink.com
  Cheryl Nobusada (415) 617-3252
(800) 838-0908 (press “#0” for service representative)
  Fax — (415) 617-4270
(650) 599-0125 (from outside the United States)
   

 

 



--------------------------------------------------------------------------------



 



     
 
  Silicon Image, Inc.
 
   
Notice of Grant of Stock Options
  1060 E. Arques Ave.
(for Optionees based in the United Kingdom)
  Sunnyvale, CA 94086
 
   
Optionee
  Option Number: «Number»
«Name»
  Plan:                               1999
 
  ID:                                    «ID»

You have been granted an option to buy Silicon Image, Inc. (the “Company”)
Common Stock. The pertinent details of your stock option grant are outlined
below:

         
 
  Date of Grant:   «Date»
 
       
 
  Total Option Shares:   «Shares»
 
       
 
  Exercise Price Per Share:   «Price»
 
       
 
  First Vest Date:   «M_1st_vest»
 
       
 
  Expiration Date:   Option will expire [immediately on termination for cause
and]1 3 months following termination for any reason except death or disability,
but in no event later than «Expire».
 
      (refer to Section 3 of the Stock Option Agreement)
 
       
 
  Type of Stock Option:   Nonqualified Stock Option

Vesting and Exercise Period:
Provided that you have continuously provided services to the Company, or any
Parent or Subsidiary (as those terms are defined in the UK Sub-Plan of the
Silicon Image, Inc. 1999 Equity Incentive Plan), this Option shall vest and
become exercisable as follows: (Vesting Schedule to be provided here)
Acceptance:
Optionee hereby acknowledges receipt of a copy of the UK Sub-Plan of the Silicon
Image, Inc. 1999 Equity Incentive Plan (the “Sub-Plan”), Plan Prospectus and the
Stock Option Agreement (the “Agreement”). Please refer to the Sub-Plan and Plan
Prospectus on our intranet website at Http://intranet under the Finance
Department/Stock Information tab. The Agreement is the contract that fixes the
terms of your option, including the purchase price and period over which your
option can be exercised (purchased). Optionee has read and understands the terms
and provisions thereof, and accepts this Option subject to all terms and
conditions of the Sub-Plan, the Agreement and understands exercise is also
conditioned on execution of the Joint Election. Optionee acknowledges that there
may be adverse tax consequences upon exercise of this Option or disposition of
the Shares, and that the Company has advised Optionee to consult a tax advisor
prior to such exercise or disposition.
Please sign this Notice of Grant of Stock Options and return it to stock
administration. Please retain for your files the copy of this notice stapled to
the stock option agreement. You are not obligated to purchase these shares;
stock administration requires that this document be on file prior to purchase of
the shares.

     
 
 
Silicon Image, Inc.
   
Steve Tirado, President and CEO
   
 
   
 
«Name»
   

 

1   Language in brackets may or may not appear in individual option agreements.

 



--------------------------------------------------------------------------------



 



SILICON IMAGE, INC.
UK SUB-PLAN OF THE 1999 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
(For Optionees based in the United Kingdom)
          This Stock Option Agreement (this “Agreement”) is made and entered
into as of the Date of Grant set forth in the Notice of Grant of Stock Options
(the “Notice”) by and between Silicon Image, Inc., a Delaware corporation (the
“Company”), and the Optionee. Capitalized terms not defined herein shall have
the meanings ascribed to them in the UK Sub-Plan of the Company’s 1999 Equity
Incentive Plan (the “Plan”).
          1. Grant of Option. The Company hereby grants to Optionee an option
(this “Option”) to purchase up to the total number of shares of Common Stock of
the Company set forth in the Notice as Total Option Shares (collectively, the
“Shares”) at the Exercise Price Per Share (the “Exercise Price”) set forth in
the Notice, subject to the terms and conditions of this Agreement, the Sub-Plan
and the Joint Election (as defined in section 7 of this Agreement).
          2. Vesting; Exercise Period.
               2.1 Vesting of Shares. This Option shall be exercisable as it
vests, unless otherwise indicated in the Notice. Subject to the terms and
conditions of the Sub-Plan and this Agreement, this Option shall vest and become
exercisable pursuant to the vesting schedule specified in the Notice. This
Option shall cease to vest upon Optionee’s Termination and Optionee shall in no
event be entitled under this Option to purchase a number of shares of the
Company’s Common Stock greater than the “Total Option Shares.”
               2.2 Vesting of Options. Shares that are vested pursuant to the
schedule set forth in the Notice are “Vested Shares.” Shares that are not vested
pursuant to the schedule set forth in the Notice are “Unvested Shares.”
               2.3 Expiration. This Option shall expire on the Expiration Date
set forth in the Notice and must be exercised, if at all, on or before the
earlier of the Expiration Date or the date on which this Option is terminated in
accordance with the provisions of Section 3 hereof.
          3. Termination.
               3.1 Termination for Any Reason Except Death [,] [or] Disability
[or Cause].2 If Optionee is Terminated for any reason except Optionee’s Death[,]
[or] Disability [or Cause], then this Option, to the extent (and only to the
extent) that it is vested on the Termination Date, may be exercised by Optionee
no later than three (3) months after the Termination Date, but in no event later
than the Expiration Date.
               3.2 Termination Because of Death or Disability. If Optionee is
Terminated because of Death or Disability of Optionee (or the Optionee dies
within three (3) months after Termination other than for Disability [or Cause]),
then this Option, to the extent that
 

2   Language in brackets may or may not appear in individual option agreements.

 



--------------------------------------------------------------------------------



 



Silicon Image, Inc.
Stock Option Agreement
1999 Equity Incentive Plan
it is vested on the Termination Date, may be exercised by Optionee (or
Optionee’s legal representative or authorized assignee) no later than twelve
(12) months after the Termination Date, but in no event later than the
Expiration Date.
               [3.3 Termination for Cause. If Optionee is Terminated for Cause,
this Option will expire on the Optionee’s date of Termination.]
               3.4 No Obligation to Employ. Nothing in the Sub-Plan or this
Agreement shall confer on Optionee any right to continue in the employ of, or
other relationship with, the Company or any Parent or Subsidiary of the Company,
or limit in any way the right of the Company or any Parent or Subsidiary of the
Company to terminate Optionee’s employment or other relationship at any time,
with or without Cause.
          4. Manner of Exercise.
               4.1 Stock Option Exercise Agreement. To exercise this Option,
Optionee (or in the case of exercise after Optionee’s death, Optionee’s legal
representative or authorized assignee) must deliver to the Company an executed
stock option exercise agreement in the form attached hereto as Exhibit A, or in
such other form as may be approved by the Company from time to time (the
“Exercise Agreement”), which shall set forth, inter alia, Optionee’s election to
exercise this Option, the number of shares being purchased, any restrictions
imposed on the shares and any representations, warranties and agreements
regarding Optionee’s investment intent and access to information as may be
required by the Company to comply with applicable securities laws. If someone
other than Optionee exercises this Option, then such person must submit
documentation reasonably acceptable to the Company that such person has the
right to exercise this Option.
               4.2 Section 431 Election. The Exercise Agreement shall be
accompanied by a Section 431, Income Tax (Earnings & Pensions) Act 2003
election, in the form attached hereto as Exhibit B, or such other form as
required by the UK Inland Revenue from time to time.
               4.3 Limitations on Exercise. This Option may not be exercised
unless such exercise is in compliance with all applicable federal and state
securities laws, as in effect on the date of exercise. This Option may not be
exercised for less than 100 Shares, unless it is exercised as to all Shares then
exercisable.
               4.4 Payment. The Exercise Agreement shall be accompanied by full
payment of the Exercise Price for the Shares being purchased. Payment may be in
the form of cash (by cheque), or where permitted by law:

  (a)   by cancellation of indebtedness of the Company to the Optionee;     (b)
  by surrender of shares of the Company’s Common Stock that either: (1) have
been owned by Optionee for more than six (6) months and have been paid for
within the meaning of SEC Rule 144 (and, if such shares were purchased from the
Company by use of a promissory note, such note has been fully paid with respect
to such

 



--------------------------------------------------------------------------------



 



Silicon Image, Inc.
Stock Option Agreement
1999 Equity Incentive Plan

      shares); or (2) were obtained by Optionee in the open public market; and
(3) are clear of all liens, claims, encumbrances or security interests;     (c)
  by waiver of compensation due or accrued to Optionee for services rendered;  
  (d)   provided that a public market for the Company’s stock exists:
(1) through a “same day sale” commitment from Optionee and a broker-dealer that
is a member of the National Association of Securities Dealers (an “NASD
Dealer”), whereby Optionee irrevocably elects to exercise this Option and to
sell a portion of the Shares so purchased to pay for the Exercise Price and
whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the exercise price directly to the Company; or (2) through a “margin”
commitment from Optionee and an NASD Dealer, whereby Optionee irrevocably elects
to exercise this Option and to pledge the Shares so purchased to the NASD Dealer
in a margin account as security for a loan from the NASD Dealer in the amount of
the Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt
of such Shares to forward the Exercise Price directly to the Company; or     (f)
  by any combination of the foregoing.

               4.5 Tax Withholding. Prior to the issuance of the Shares upon
exercise of this Option, Optionee must pay or provide for any Option Tax
Liability (as defined in section 6 of this Agreement). Payment of any liability
arising under the terms of the Joint Election shall be payable in accordance
with the terms of the Joint Election.
               4.6 Issuance of Shares. Provided that the Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall issue the Shares registered in the name of Optionee, Optionee’s
authorized assignee, or Optionee’s legal representative, and shall deliver
certificates representing the Shares.
          5. Tax Consequences. The Optionee should obtain advice from an
appropriate independent professional adviser in relation to the United Kingdom
taxation implications of the grant, exercise, assignment, release, cancellation
or any other disposal of this Option (the “Trigger Event”) pursuant to the
Sub-Plan and on any subsequent sale of the Shares. The Optionee should also take
advice in respect of the United Kingdom taxation indemnity provisions comprising
sections 6a and 6b below.

 



--------------------------------------------------------------------------------



 



Silicon Image, Inc.
Stock Option Agreement
1999 Equity Incentive Plan
          6. Optionee’s Taxation Indemnity.
               (a) To the extent permitted by law, the Optionee hereby agrees to
indemnify and keep indemnified the Company and the Company as trustee for and on
behalf of any related corporation, in respect of any liability or obligation of
the Company and/or any related corporation to account for income tax (under
PAYE) or any other taxation provisions and primary class 1 National Insurance
Contributions (“NICs”) in the United Kingdom to the extent arising from a
Trigger Event or arising out of the acquisition, retention and disposal of the
Shares acquired pursuant to this Option.
               (b) The Company shall not be obliged to allot and issue any
Shares or any interest in Shares pursuant to the exercise of the Option unless
and until the Optionee has paid to the Company such sum as is, in the opinion of
the Company, sufficient to indemnify the Company in full against any liability
the Company has to account to the Inland Revenue for any amount of, or
representing, income tax and/or primary NICs (the “Option Tax Liability”), or
the Optionee has made such other arrangement as in the opinion of the Company
will ensure that the full amount of any Option Tax Liability will be recovered
from the Optionee within such period as the Company may then determine.
               (c) In the absence of any such other arrangement being made, the
Company shall have the right to retain out of the aggregate number of shares to
which the Optionee would have otherwise been entitled upon the exercise of an
Option, such number of Shares as, in the opinion of the Company, will enable the
Company to sell as agent for the Optionee (at the best price which can
reasonably expect to be obtained at the time of the sale) and to pay over to the
Company sufficient monies out of the net proceeds of sale, after deduction of
all fees, commissions and expenses incurred in relation to such sale, to satisfy
the Optionee’s liability under such indemnity.
          7. Employer’s NICs. As a condition on exercise of this Option the
Optionee shall join with the Company, or if and to the extent that there is a
change in the law, any other company or person who is or becomes a secondary
contributor for NIC purposes in respect of this Option (the “Secondary
Contributor”) in making an election (in such terms and such form as provided in
paragraphs 3A and 3B of Schedule 1 to the Social Security Contributions and
Benefits Act 1992 which has been approved by the Inland Revenue (the “Joint
Election”), for the transfer of the whole or any liability of the Secondary
Contributor to Employer’s Class 1 NICs to the Optionee.
          8. Compliance with Laws and Regulations. The exercise of this Option
and the issuance and transfer of Shares shall be subject to compliance by the
Company and Optionee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s Common Stock may be listed at the time of such issuance or
transfer. Optionee understands that the Company is under no obligation to
register or qualify the Shares with the Securities and Exchange Commission, any
state securities commission or any stock exchange to effect such compliance.
          9. Nontransferability of Option. This Option may not be transferred in
any manner other than under the terms and conditions of the Sub-Plan or by will
or by the laws of

 



--------------------------------------------------------------------------------



 



Silicon Image, Inc.
Stock Option Agreement
1999 Equity Incentive Plan
descent and distribution and may be exercised during the lifetime of Optionee
only by Optionee. The terms of this Option shall be binding upon the legal
representative or authorized assignee of Optionee.
          10. Privileges of Stock Ownership. Optionee shall not have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to Optionee.
          11. Data Protection.
               (a) In order to facilitate the administration of the Sub-Plan, it
will be necessary for Silicon Image UK Limited (or its payroll administrators)
to collect, hold and process certain personal information about the Optionee and
to transfer this data to the Company and to certain third parties such as
brokers with whom the Optionee may elect to deposit any Shares acquired under
the Sub-Plan. The Optionee consents to Silicon Image UK Limited (or its payroll
administrators) collecting, holding and processing its personal data and
transferring this data to the Company or any other third parties insofar as is
reasonably necessary to implement, administer and manage the Sub-Plan.
               (b) Where the transfer is to be to a destination outside the
European Economic Area, the Company shall take reasonable steps to ensure that
the Optionee’s personal data continues to be adequate protected and securely
held.
               (c) The Optionee understands that the Optionee may, at any time,
view its personal data, require any necessary corrections to it or withdraw the
consents herein in writing by contacting the Human Resources Department of the
Company (but acknowledges that without the use of such data it may not be
practicable for Silicon Image UK Limited and the Company to administer the
Optionee’s involvement in the Sub-Plan in a timely fashion or at all and this
may be detrimental to the Optionee.
          12. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or the Company to the Compensation
Committee for review. The resolution of such a dispute by the Committee shall be
final and binding on the Company and Optionee.
          13. Entire Agreement. The Sub-Plan is incorporated herein by
reference. This Agreement, the Notice, the Sub-Plan, the Joint Election and the
Exercise Agreement constitute the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter.
          14. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated on the Notice or to such other
address as such party may designate in writing from time to time to the Company.
All notices shall be deemed to have been given or delivered upon: personal
delivery; three (3) days after deposit in the United States mail or Royal Mail
by certified or registered mail (return receipt requested); one (1) business day
after deposit with any return receipt express courier (prepaid); or one (1)
business day after transmission by facsimile.

 



--------------------------------------------------------------------------------



 



Silicon Image, Inc.
Stock Option Agreement
1999 Equity Incentive Plan
          15. Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Optionee and Optionee’s legal representatives or authorized assignee.
          16. NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A EMPLOYEE AT THE WILL OF THE COMPANY (AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
          13. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, without regard
to that body of law pertaining to choice of law or conflict of law.
This Option Agreement has been executed and delivered as a deed on the date
written above.
SIGNED as a Deed

             
by
      in the presence of:    
 
 
 
       
 
      Witness signature:    
 
           
 
      Name:    
 
           
 
      Address:    
 
           
 
      Occupation:    

SIGNED as a DEED
By SILICON IMAGE, INC.acting by the under-mentioned person(s) acting on the
authority of the Company in accordance with the laws of the territory of its
incorporation:

     
 
   
 
  Steve Tirado, President & CEO

 



--------------------------------------------------------------------------------



 



Silicon Image, Inc.
Stock Option Agreement
1999 Equity Incentive Plan
EXHIBIT A
EXERCISE AGREEMENT
Silicon Image, Inc.
Stock Option Exercise Notice
(for Optionees based in the United Kingdom)
You must submit this form to Stock Administration prior to contacting your
broker.
 

      I am exercising my Silicon Image stock options as follows:
 
   
(A) Grant/Option #:                                        
  (B) Total # of Shares to Exercise:                                         
 
   
(C) Cost per Share: $                                        
  (D) Total Exercise Cost (B) X (C): $
 
   
(E) Grant Type (circle one): ISO NQ
  (F) Tax Amount Due if NQ: $                                         
 
  Please leave NQ tax amount blank —
 
  Stock Administration will calculate, if applicable.
 
   
(G) Exercise Date:                                        
  (H) Are any of these shares unvested? YES    NO  
Please leave exercise date blank for methods regarding an
1 & 2 — Stock Administration will complete the IRS
  If yes, please consult with your tax advisor 83(b) election which must be made
and filed with
when transaction is complete. form.
  the IRS within 30 days of exercise. See Stock Administration for an election

Please indicate the transaction method below. See reverse side of this form for
a brief explanation of each method.

     
                     Method 1
  SAME DAY SALE You must contact a Silicon Image designated broker to place this
trade. Please indicate which broker you have selected below.
 
   
                     Method 2
  SELL TO COVER I am exercising _____ shares, but want to sell only ___ shares.
The balance will be deposited in the account I’ve designated below. You must
contact a Silicon Image designated broker to place this trade. Please indicate
which broker you have selected below.
 
   
                     Method 3
  EXERCISE & HOLD Please attach a personal check, made payable to Silicon Image
for the amounts indicated in items (D) and (F) above. Please indicate below
where you would like your stock certificate to be mailed.

         
 
  Broker Name    
 
       
 
  Broker Address    
 
         
 
       
 
  Account #    
 
       

 

     
                     Credit Suisse First Boston
  Account #                                                    (415) 249-2205
                     Deutsche Bank Alex Brown
  Account #                                                    (800) 248-3565
                     E*Trade/OptionsLink
  It is not necessary to complete this form — please go to www.etrade.com or
www.optionslink.com or call (800) 838-0908 to complete your trade.

 

 



--------------------------------------------------------------------------------



 



Silicon Image, Inc.
Stock Option Agreement
1999 Equity Incentive Plan
I authorize the broker to remit funds to Silicon Image to pay for this exercise
and any applicable taxes and I understand that the shares will be sent directly
to the broker address I have indicated above. I acknowledge receipt of the
prospectus covering shares of common stock offered to optionees under the
Company’s Stock Option Plan. The Plan and Option Agreement are incorporated
herein by reference. The Exercise Agreement, the Plan and Option Agreement
constitute the entire agreement and understanding of the parties and supercede
in their entirety all prior understandings and agreements of the Company and
Optionee with respect to the subject matter hereof. I UNDERSTAND THAT I MAY
SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF THE PURCHASE OR DISPOSITION OF
THESE SHARES. I HAVE CONSULTED WITH ANY TAX CONSULTANT(S) I DEEM ADVISABLE IN
CONNECTION WITH THE PURCHASE OR DISPOSITION OF THE SHARES AND CERTIFY THAT I AM
NOT RELYING ON THE COMPANY FOR TAX ADVICE. ___(Initial here)

                   
First Name
  Middle Initial   Last Name   Signature
 
           
 
           
Social Security #
      Employee ID #   Phone Number
 
             
Current Address
           

 
NOTE FOR NON-QUALIFIED (NQ) OPTIONS ONLY — Tax is required to be withheld or
collected upon exercise of all non-qualified stock options. The tax is based on
the spread between the sale price (closing fair market value if not same day
sale) and the exercise price multiplied by 35.75% (25% federal; 9.3% CA state;
1.45% Medicare). In addition, Social Security tax may be withheld or collected
depending on what you have paid year to date.
 
NOTE FOR UNITED KINGDOM OPTIONS ONLY – Exercise is ineffective if you have not
executed the required “joint election” form. Your employer will calculate the
income tax and employee’s and employer’s National Insurance contributions when
due and will account for these amounts to Her Majesty’s Revenue & Customs
(“HRMC”). You are required to reimburse your employer for the amounts
contributed by it to HRMC. Your employer may withhold these amounts from your
monthly salary. If the total amount of income tax and National Insurance
contributions exceeds your salary, you will have to make up for the difference
(such as “sell to cover”). Alternatively, the Company may sell or arrange for
the sale of shares that you receive from this exercise to cover these amounts.
The Company may refuse to deliver your shares to you until all such amounts have
been repaid or recovered.
 
Method 1 — SAME DAY SALE
You are selling all vested shares as indicated on the Exhibit A.
Method 2 — SELL TO COVER
You want to exercise vested shares and sell a portion of these shares to cover
the cost and applicable taxes of all the exercised shares. The balance of unsold
shares will be deposited into your brokerage account for future sale.
Method 3 — EXERCISE & HOLD
You only want to exercise (purchase) the shares in order to sell them at a later
date.

 



--------------------------------------------------------------------------------



 



Silicon Image, Inc.
Stock Option Agreement
1999 Equity Incentive Plan
 

     
Silicon Image Designated Brokers
   
A Credit Suisse First Boston
  Morgan Stanley
Private Client Services
  101 California St
201 Spear Street, 16th Floor
  San Francisco, CA
San Francisco, CA 94105
  (800) 248-3565
Mahnaz Ahmed (415) 249-2202
  Jesse Bromberg (415) 693-6876
Fax — (415) 835-8350
     
E*Trade/OptionsLink
   
P.O. Box 989032
   
West Sacramento, CA 95798-9858
   
www.optionslink.com
    (800) 838-0908 (press “0” for service representative) (650) 599-0125 (from
outside the United States)

 

 



--------------------------------------------------------------------------------



 



Silicon Image, Inc.
Stock Option Agreement
1999 Equity Incentive Plan
EXHIBIT B
Joint Election under s431 ITEPA 2003 for full or partial disapplication of
Chapter 2 Income Tax (Earnings and Pensions) Act 2003
One Part Election

1.   Between

         
the Employee
       
 
       
 
       
whose National Insurance Number is
       
 
       
 
       
and
       
 
       
the Company (who is the Employee’s employer)
  Silicon Image UK Limited
 
       
of Company Registration Number
                                 05293397  

2.   Purpose of Election

This joint election is made pursuant to section 431(1) or 431(2) Income Tax
(Earnings and Pensions) Act 2003 (ITEPA) and applies where employment-related
securities, which are restricted securities by reason of section 423 ITEPA, are
acquired.
The effect of an election under section 431(1) is that, for the relevant Income
Tax and NIC purposes, the employment-related securities and their market value
will be treated as if they were not restricted securities and that sections 425
to 430 ITEPA do not apply. An election under section 431(2) will ignore one or
more of the restrictions in computing the charge on acquisition. Additional
Income Tax will be payable (with PAYE and NIC where the securities are Readily
Convertible Assets).
Should the value of the securities fall following the acquisition, it is
possible that Income Tax/NIC that would have arisen because of any future
chargeable event (in the absence of an election) would have been less than the
Income Tax/NIC due by reason of this election. Should this be the case, there is
no Income Tax/NIC relief available under Part 7 of ITEPA 2003; nor is it
available if the securities acquired are subsequently transferred, forfeited or
revert to the original owner.

3.   Application

This joint election is made not later than 14 days after the date of acquisition
of the securities by the employee and applies to:

     
Number of securities
   
 
   
 
   
Description of securities
  Common Stock of Silicon Image, Inc.
 
   
Name of issuer of securities
  Silicon Image, Inc.

 



--------------------------------------------------------------------------------



 



Silicon Image, Inc.
Stock Option Agreement
1999 Equity Incentive Plan
To be acquired by the Employee after [date of exercise] under the terms of the
UK Sub-Plan of the Silicon Image, Inc. 1999 Equity Incentive Plan.

4.   Extent of Application

This election disapplies S.431(1) ITEPA: All restrictions attaching to the
securities.

5.   Declaration

This election will become irrevocable upon the later of its signing or the
acquisition of employment-related securities to which this election applies.
In signing this joint election, we agree to be bound by its terms as stated
above.

     
 
  ___/___/___
Signature (Employee)
  Date
 
   
 
  ___/___/___
SIGNATURE (FOR AND ON BEHALF OF THE COMPANY)
  Date
 
   
 
Position in company
   

 



--------------------------------------------------------------------------------



 



     
Dated:
  (insert date)  

SILICON IMAGE, INC.
- and -
SILICON IMAGE UK LIMITED
- and -
OPTIONEE
 
JOINT ELECTION
 
TAYLOR WESSING
Carmelite
50 Victoria Embankment
Blackfriars
London EC4Y 0DX
Tel: +44 (0)20 7300 7000
Fax: +44 (0)20 7300 7100
DX 41 London
FINAL
13/03/2006
Ref: DNK/FXB/SIL–63–10

 



--------------------------------------------------------------------------------



 



JOINT ELECTION
BETWEEN

(1)   SILICON IMAGE, INC. whose registered office is at 1060 East Arques Avenue,
Sunnyvale CA 94085, USA (the “Company”); and   (2)   SILICON IMAGE UK LIMITED
(company registration no. 05293397) whose registered office is at Carmelite, 50
Victoria Embankment, London EC4Y 0DX (the “Employer”); and   (3)   «Name» of
«Address» (the Optionee which shall include his executors or administrators in
the case of his death).

INTRODUCTION

(A)   The Optionee may be granted, from time to time, options (each one an
“Option”) to acquire             shares of common stock in the Company (the
“Shares”) on terms to be set out in stock option agreements to be issued to the
UK Sub-Plan of the Silicon Image, Inc. 1999 Equity Incentive Plan (the “Plan”).
  (B)   This joint election (the “Joint Election”) is in an approved format. The
exercise, cancellation, release, assignment or other disposal of an Option is
subject to the Optionee entering into this Joint Election.   (C)   The Optionee
is currently an employee of the Employer.   (D)   The exercise, release,
cancellation, assignment or other disposal of an Option (a “Trigger Event”)
(whether in whole or in part), may result in the Employer or, if and to the
extent that there is a change in law, any other company or person who becomes
the secondary contributor for National Insurance contributions (“NIC”) purposes
at the time of such Trigger Event having a liability to pay employer’s
(secondary) Class I NICs (or any tax or social security premiums which may be
introduced in substitution or in addition thereto) in respect of such Trigger
Event.   (E)   Where the context so admits, any reference in this Joint
Election:

  (i)   to the singular number shall be construed as if it referred also to the
plural number and vice versa;     (ii)   to the masculine gender shall be
construed as though it referred also to the feminine gender;     (iii)   to a
statute or statutory provision shall be construed as if it referred also to that
statute or provision as for the time being amended or re-enacted;     (iv)  
Shares means shares of common stock of the Company.

 



--------------------------------------------------------------------------------



 



AGREED TERMS

1.   Joint Election   1.1   It is a condition of the exercise, cancellation,
release, assignment or other disposal of an Option that the Optionee has entered
into this Joint Election with the Employer.   1.2   The Optionee, the Company
and the Employer elect to transfer the liability (the “Liability”) for all of
the employer’s (Secondary) Class I NICs, referred to in (D) above and charged on
payments or other benefits arising on a Trigger Event and treated as
remuneration and earnings pursuant to section 4(4)(a) of the Social Security
Contributions and Benefit Act 1992 (“SSCBA”) to the Optionee. This Joint
Election is made pursuant to an arrangement authorised by paragraph 3B,
Schedule 1 of the SSCBA.   2.   Restriction on registration until liability paid
by Optionee       The Optionee hereby agrees that no Shares shall be registered
in his name until he has met the Liability as a result of a Trigger Event in
accordance with this Joint Election.   3.   Payment   3.1   Where, in relation
to an Option, the Optionee is liable, or is in accordance with current practice
at the date of the Trigger Event believed by the Employer to be liable (where it
is believed that the shares under option are readily convertible assets), to
account to the Inland Revenue for the Liability, the Optionee and the Employer
agree that, upon receipt of the funds to meet the Liability from the Employee,
that such funds to meet the Liability shall be paid to the Collector of Taxes or
other relevant taxation authority by the Employer on the Optionee’s behalf
within 14 days of the end of the income tax month in which the gain on the
Option was made (“the 14 day period”) and for the purposes of securing payment
of the Liability the Optionee will on the occurrence of a Trigger Event:

  (a)   pay to the Employer a cash amount equal to the Liability; and/or     (b)
  suffer a deduction from salary or other remuneration due to the Optionee such
deduction being in an amount not exceeding the Liability; and/or     (c)   at
the request of the Company enter into such arrangement or arrangements necessary
or expedient with such person or persons (including the appointment of a nominee
on behalf of the Optionee) to effect the sale of Shares acquired through the
exercise of the Option to cover all or any part of the Liability and use the
proceeds to pay the Employer a cash amount equal to the Liability.

3.2   The Optionee hereby irrevocably appoints the Company and the Employer as
his attorney with full power in his name to execute or sign any document and do
any other thing which the Company or the Employer may consider desirable for the
purpose of giving effect to the Optionee satisfying the Liability under clause
3.1 and satisfying any penalties and interest under clause 3.4. The Optionee
further agrees to ratify and confirm whatever the Company and the Employer may
lawfully do as his attorney. In particular, the Employer and/or the Company will
have the right to enter into such an arrangement (as envisaged by clause 3.1(c))
on the Optionee’s behalf to sell sufficient of the Shares issued or transferred
to the Optionee on the exercise of the Option to

 



--------------------------------------------------------------------------------



 



    meet the Liability pursuant to clause 3.1 and any penalty or interest
arising under clause 3.4.   3.3   The Employer shall pass all monies it has
collected from the Optionee in respect of the Liability to the Collector of
Taxes by no later than 14 days after the end of the income tax month in which
the Trigger Event occurred. The Employer shall be responsible for any penalties
or interest that may arise in respect of the Liability from any failure on its
part after it has collected any monies from the Optionee to pass the Liability
to the Collector of Taxes within the said 14 days period.   3.4   If the
Optionee has failed to pay all or part of the Liability to the Employer within
the 14 day period the Optionee hereby indemnifies the Employer against such
penalties or interest that the Employer would have to pay in respect of the late
payment of all or part of the Liability to the Collector of Taxes.   4.  
Termination of Joint Election   4.1   This Joint Election shall cease to have
effect on the occurrence of any of the following:

  (a)   if the terms of this Joint Election are satisfied in the reasonable
opinion of the Company, the Employer and the Optionee;     (b)   if the Company,
the Employer and the Optionee jointly agree in writing to revoke this Joint
Election;     (c)   if the Inland Revenue withdraws approval of this Joint
Election so far as it relates to share options covered by the Joint Election but
not yet granted;     (d)   if the Options lapse or no Option is otherwise
capable of being exercised pursuant to the Plan; and/or     (e)   if the Company
and/or the Employer serve notice on the Optionee that the Joint Election is to
cease to have effect.

5.   Further assurance   5.1   The Company, Employer and the Optionee shall do
all such things and execute all such documents as may be necessary or desirable
to ensure that this Joint Election complies with all relevant legislation and/or
Inland Revenue requirements.   5.2   The Optionee shall notify the Employer in
writing of any Trigger Event which occurs in relation to an Option within three
days of such Trigger Event.   5.3   The Company intends, as soon as practicable,
to notify the Employer of the Optionee’s intention of exercising an Option and
shall provide the Employer with such information available to the Company to
enable the Employer to calculate the Liability arising on the Trigger Event.  
6.   Secondary Contributor       The Employer enters into this Joint Election on
its own behalf and on behalf of the Company, or, if and to the extent that there
is a change in law, any other company or person who is or becomes a secondary
contributor for NIC purposes in respect of an Option. It is agreed that the
Employer can enforce the terms of this Joint Election against the Optionee on
behalf of any such company.

 



--------------------------------------------------------------------------------



 



7.   Binding Effect   7.1   The Optionee agrees to be bound by the terms of this
Joint Election and for the avoidance of doubt the Optionee shall continue to be
bound by the terms of this Joint Election regardless of which country the
Optionee is working in when the Liability arises and regardless of whether the
Optionee is an employee of the Employer when the Liability arises.   7.2   The
Employer and the Company agree to be bound by the terms of this Joint Election
and for the avoidance of doubt the Employer and Company shall continue to be
bound by the terms of this Joint Election regardless of which country the
Optionee is working in when the Liability arises and regardless of whether the
Optionee is an employee of the Employer when the Liability arises.   8.  
Governing Law   8.1   This Joint Election shall be governed by and construed in
accordance with English law and the parties irrevocably submit to the
non-exclusive jurisdiction of the English Courts to settle any claims, disputes
or issues which may arise out of this deed.

 



--------------------------------------------------------------------------------



 



This Joint Election has been executed and delivered as a deed on the date
written above.
SIGNED as a Deed

         
By
       
 
 
 
«Name1»    

in the presence of:
Witness signature:

     
Name:
   
 
   
 
   
Address:
   
 
   
 
   
Occupation:
   
 
   

     
SIGNED as a DEED
   
by SILICON IMAGE UK LIMITED
   
acting by:
   
 
   
 
Robert Freeman
   
Director
       
 
Steve Tirado
   
Director
   
 
   
SIGNED as a DEED
   
By SILICON IMAGE, INC.
   
acting by the under-mentioned
   
person(s) acting on the authority
   
of the Company in accordance
   
with the laws of the territory of
   
its incorporation:
   
 
   
 
Steve Tirado
   
President and CEO
   

 